Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

THIS EMPLOYEE MATTERS AGREEMENT is made as of September 28, 2011 by and between
Fortune Brands, Inc., a Delaware corporation, which intends to change its name
to Beam Inc. after the Distribution (“Fortune Brands” or “Beam”), and Fortune
Brands Home & Security, Inc., a Delaware corporation (“H&S”), and, as of the
date hereof, a wholly-owned subsidiary of Fortune Brands.

WHEREAS, Fortune Brands and H&S have entered into a Separation and Distribution
Agreement dated as of September 27, 2011 (the “Distribution Agreement”) pursuant
to which Fortune Brands will distribute on a pro rata basis to the holders of
shares of Fortune Brands’ common stock, par value $3.125 per share (“Fortune
Brands Shares”), without any consideration being paid by the holders of such
Fortune Brands Shares, all of the outstanding post-Conversion shares of H&S
common stock, par value $0.01 per share (“H&S Shares”), owned by Fortune Brands
as of the Distribution Date (as defined in the Distribution Agreement); and

WHEREAS, in connection with the Distribution, Fortune Brands and H&S desire to
enter into this Employee Matters Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Distribution Agreement, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. Unless otherwise defined herein, each capitalized term shall
have the meaning specified for such term in the Distribution Agreement. As used
in this Agreement:

“Adjusted Fortune Brands Option” has the meaning set forth in Section 6.01(b) of
this Agreement.

“Adjusted Fortune Brands RSU Award” has the meaning set forth in Section 6.02(b)
of this Agreement.

“Agreement” means this Employee Matters Agreement together with those parts of
the Distribution Agreement referenced herein and all schedules hereto and all
amendments, modifications and changes hereto and thereto.

“Beam” has the meaning set forth in the recitals of this Agreement.

“Beam FSA” has the meaning set forth in Section 4.05 of this Agreement.

“Business Employee” means (i) each individual who immediately prior to the
Distribution Date is employed by an H&S Party, including each Transferred
Employee, and (ii) each former employee of a Fortune Brands Party or an H&S
Party whose last employment with any of such parties prior to termination was
with an H&S Party.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“CSOC” means the Compensation and Stock Option Committee of the Fortune Brands
Board of Directors or the Compensation Committee of the H&S Board of Directors,
as the case may be.

“DB Master Trust” has the meaning set forth in Section 3.02(a) of this
Agreement.

“DC Master Trust” has the meaning set forth in Section 3.01(b) of this
Agreement.

“Departing Employee” means an employee of a Fortune Brands Party listed on
Exhibit A who will retire or be involuntarily terminated as a result of the
Distribution.

“Distribution Agreement” has the meaning set forth in the recitals of this
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Fortune Brands” has the meaning set forth in the recitals of this Agreement.

“Fortune Brands FSA” has the meaning set forth in Section 4.05 of this
Agreement.

“Fortune Brands LTIPs” means the Fortune Brands, Inc. 1999 Long-Term Incentive
Plan, the Fortune Brands, Inc. 2003 Long-Term Incentive Plan, the Fortune
Brands, Inc. 2007 Long-Term Incentive Plan, the Fortune Brands, Inc. 2011
Long-Term Incentive Plan, the Fortune Brands, Inc. Non-Employee Director Stock
Option Plan, the Fortune Brands, Inc. 2002 Non-Employee Director Stock Option
Plan, the Fortune Brands, Inc. 2005 Non-Employee Director Stock Plan, the
Fortune Brands, Inc. Stock Plan for Non-Employee Directors and the Fortune
Brands, Inc. 2010 Non-Employee Director Stock Plan.

“Fortune Brands Non-ERISA Benefit Arrangement” means any Non-ERISA Benefit
Arrangement sponsored or maintained by a Fortune Brands Party.

“Fortune Brands Options” means stock options granted under the Fortune Brands
LTIPs.

“Fortune Brands Plan” means any Pension Plan or Welfare Plan sponsored or
maintained by a Fortune Brands Party.

“Fortune Brands Post-Distribution Stock Price” means the per share price of
Fortune Brands Shares immediately after the Distribution, which shall be equal
to the average of the volume weighted average price of Fortune Brands Shares for
each of the three consecutive trading days immediately following the
Distribution Date.

“Fortune Brands Pre-Distribution Stock Price” means the per share price of
Fortune Brands Shares immediately prior to the Distribution, which shall be
equal to the per share closing price of Fortune Brands Shares on Distribution
Date, trading “with due bills.”

 

2



--------------------------------------------------------------------------------

“Fortune Brands RSUs” means restricted stock units granted under any of the
Fortune Brands LTIPs.

“Fortune Brands Shares” has the meaning set forth in the recitals of this
Agreement.

“Fortune Brands Supplemental Plan” means the Fortune Brands, Inc. Supplemental
Plan.

“Fortune Brands Welfare Plans” means a Welfare Plan sponsored or maintained by a
Fortune Brands Party.

“Fortune FSA Participant” has the meaning set forth in Section 4.05 of this
Agreement.

“H&S” has the meaning set forth in the recitals of this Agreement.

“H&S Employee” means a person who is employed by an H&S Party immediately
following the Distribution Date.

“H&S FSA” has the meaning set forth in Section 4.05 of this Agreement.

“H&S Hourly RSP” has the meaning set forth in Section 3.01(c) of this Agreement.

“H&S LTIP” has the meaning set forth in Section 6.01(a) of this Agreement.

“H&S Pension Plans” means the Master Lock Pension Plan, the Moen Incorporated
Pension Plan, the Masterbrand Cabinets Inc. Pension Plan and the Aristokraft
Inc. Jasper Indiana Service Related Pension Plan.

“H&S Post-Distribution Stock Price” means the per share price of H&S Shares
immediately after the Distribution, which shall be equal to the average of the
volume weighted average price of H&S common stock for each of the three
consecutive trading days immediately following the Distribution Date.

“H&S Salaried RSP” has the meaning set forth in Section 3.01 of this Agreement.

“H&S Shares” has the meaning set forth in the recitals of this Agreement.

“H&S Supplemental Plans” means the Masterbrand Cabinets, Inc. Supplemental
Retirement Plan, the Master Lock Company LLC Supplemental Retirement Plan, the
Moen Incorporated Supplemental Retirement Plan, the Therma-Tru Corp.
Supplemental Executive Retirement Plan and the Waterloo Industries, Inc.
Supplemental Retirement Plan.

“H&S Welfare Plan” means a Welfare Plan sponsored or maintained by an H&S Party.

“Intrinsic Value” means (a) in the case of a Fortune Brands Option immediately
prior to the Distribution, the difference between the Fortune Brands
Pre-Distribution Stock Price and the per share exercise price of such Fortune
Brands Option, (b) in the case of an Adjusted Fortune Brands Option or Split
Fortune Brands Option immediately after the Distribution, the difference between
the Fortune Brands Post-Distribution Stock Price and the per share exercise
price of such Adjusted Fortune Brands Option or Split Fortune Brands Option and
(c) in the case of a

 

3



--------------------------------------------------------------------------------

Substitute H&S Option or Split H&S Option immediately after the Distribution,
the difference between the H&S Post-Distribution Stock Price and the per share
exercise price of such Substitute H&S Option or Split H&S Option, in each case
multiplied by the number of Fortune Brands Shares or H&S Shares, as the case may
be, subject to such option.

“IRS” means the Internal Revenue Service.

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Fortune Brands Board of Directors.

“Non-ERISA Benefit Arrangement” means any contract, agreement, policy, practice,
program, plan, trust or arrangement, other than a Pension Plan or Welfare Plan,
providing for benefits, perquisites or compensation of any nature to any
Business Employee, or to any family member, dependent or beneficiary of any such
Business Employee, including tuition reimbursement, supplemental unemployment,
vacation, sick, personal or bereavement days, holidays, retirement, deferred
compensation, profit sharing, bonus, stock-based compensation or other forms of
incentive compensation.

“Pension Plan” means any pension plan as defined in Section 3(2) of ERISA,
without regard to Section 4(b)(4) or 4(b)(5) of ERISA.

“Split Fortune Brands Option” has the meaning set forth in Section 6.01(c) of
this Agreement.

“Split Fortune Brands RSU Award” has the meaning set forth in Section 6.02(c) of
this Agreement.

“Split H&S Option” has the meaning set forth in Section 6.01(c) of this
Agreement.

“Split H&S RSU Award” has the meaning set forth in Section 6.02(c) of this
Agreement.

“Substitute H&S Option” has the meaning set forth in Section 6.01(a) of this
Agreement.

“Substitute H&S RSU Award” has the meaning set forth in Section 6.02(a) of this
Agreement.

“Transferred Employee” means each employee of a Fortune Brands Party or any of
its Affiliates (other than H&S or any H&S Subsidiary) listed on Exhibit B hereto
whose employment shall be transferred to an H&S Party immediately prior to the
Distribution Date.

“Welfare Plan” means any employee welfare plan as defined in Section 3(1) of
ERISA, without regard to Section 4(b)(4) or 4(b)(5) of ERISA.

 

4



--------------------------------------------------------------------------------

1.02 Rules of Construction.

(a) In this Agreement, unless the context clearly indicates otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(iii) reference to any Person’s “Affiliates” shall be deemed to mean such
Person’s Affiliates following the Distribution;

(iv) reference to any gender includes the other gender;

(v) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation;”

(vi) references to any Article, Section or schedule means such Article or
Section of, or such schedule to, this Agreement, as the case may be;

(vii) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(viii) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(ix) reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(x) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including;”

(xi) accounting terms used herein shall have the meanings ascribed to them by
Fortune Brands and its Subsidiaries, including H&S, in its and their internal
accounting and financial policies and procedures in effect immediately prior to
the date of this Agreement;

(xii) if there is any conflict between the provisions of the Distribution
Agreement and this Agreement, the provisions of this Agreement shall control
with respect to the subject matter hereof; if there is any conflict between the
provisions of the body of this Agreement and any schedule hereto, the provisions
of the body of this Agreement shall control unless explicitly stated otherwise
in such schedule;

 

5



--------------------------------------------------------------------------------

(xiii) titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement;

(xiv) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be; and

(xv) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States.

(b) The titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement, and
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

ARTICLE II

ASSIGNMENT OF EMPLOYEES

Effective immediately prior to the Distribution Date, the employment of the
Transferred Employees by the Fortune Brands Parties shall be terminated and
thereupon the employment of the Transferred Employees shall commence with and
shall be assigned and transferred to an H&S Party. Notwithstanding anything to
the contrary contained herein, nothing in this Agreement shall create any
obligation on the part of any H&S Party to continue the employment of any
employee for any definite period following the Distribution Date or to change
the employment status of any employee from “at will.”

ARTICLE III

PENSION, RETIREMENT AND DEFERRED COMPENSATION PLANS

3.01 Defined Contribution Plans.

(a) Establishment of H&S Retirement Savings Plan. On or before, but effective as
of the close of business on, the Distribution Date, H&S shall adopt, establish
and maintain a 401(k) profit sharing Pension Plan and trust for the benefit of
salaried employees of the H&S Parties, which is intended to be qualified under
Section 401(a) of the Code and exempt from federal income tax under
Section 501(a) of the Code (the “H&S Salaried RSP”). As soon as practicable
after the adoption of the H&S Salaried RSP, H&S shall submit an application for
determination to the IRS for a determination that the H&S Salaried RSP is
qualified under Section 401(a) of the Code and that the related trust is exempt
from federal income tax under Section 501(a) of the Code, and

 

6



--------------------------------------------------------------------------------

shall take any actions not inconsistent with H&S’s other general commitments
contained in this Agreement and make any amendments necessary to receive such
determination. As of the Distribution Date, each Business Employee employed by
the H&S Parties shall be eligible to participate in the H&S Salaried RSP, which
shall recognize the service of such Business Employee with Fortune Brands and
its subsidiaries in accordance with Section 7.05. Following the end of the 2011
plan year, the H&S Parties shall make a profit sharing contribution to the H&S
Salaried RSP on behalf of each eligible Business Employee with respect to the
aggregate amount of his or her 2011 compensation from the Fortune Brands Parties
and the H&S Parties, as determined in accordance with the terms of the H&S
Salaried RSP; provided that prior to the date of such contribution the Fortune
Brands Parties shall pay to the H&S Parties, in the manner reasonably designated
by H&S, the portion of such contribution that relates to the 2011 compensation
of the Transferred Employees that was paid by the Fortune Brands Parties prior
to the Distribution Date.

(b) Transfer from Fortune Brands, Inc. Retirement Savings Plan. As of the
Distribution Date, Fortune Brands shall cause the Fortune Brands Master Defined
Contribution Trust (the “DC Master Trust”) to transfer to the trust established
under the H&S Salaried RSP assets having a value as of the applicable valuation
date that is equal to the value of the account balances of, and liabilities with
respect to, all Business Employees with an account balance under the Fortune
Brands Retirement Savings Plan as of such valuation date. In addition, on or as
soon as administratively practicable after the Distribution Date, a pro rata
share of all unallocated amounts shall be transferred from the DC Master Trust
to the trust established by H&S under the H&S Salaried RSP, determined based
upon the ratio of the sum of the account balances of the Business Employees
described in the immediately preceding sentence as of the applicable valuation
date to the sum of all account balances held in the DC Master Trust as of such
valuation date. Such transferred assets shall be in cash or in kind, including
shares of securities, promissory notes evidencing outstanding plan loans,
Fortune Brands Shares or H&S Shares, and such transfer shall be made in
accordance with Section 414(l) of the Code. Liabilities under any qualified
domestic relations orders (as defined in Section 414(p) of the Code) received
with respect to any accounts transferred to the H&S Salaried RSP shall be
transferred to and assumed by the H&S Salaried RSP at the time such assets
attributable to such accounts are transferred. H&S shall assume and thereafter
be solely responsible for all then existing and future employer liabilities
related to such Business Employees under the H&S Salaried RSP and the
administration thereof and, except as provided in Section 3.01(a), the Fortune
Brands Parties shall have no liability whatsoever therefor.

(c) Transfer of Fortune Brands Hourly Employee Retirement Savings Plan. As of
the Distribution Date, Fortune Brands will transfer sponsorship of the Fortune
Brands Hourly Employee Retirement Savings Plan to H&S (the “H&S Hourly RSP”). On
or as soon as administratively practicable after the Distribution Date, the DC
Master Trust shall transfer all assets and liabilities relating to the H&S
Hourly RSP to the trust established under the H&S Hourly RSP. Such transferred
assets shall be in cash or in kind, including shares of securities, promissory
notes evidencing outstanding plan loans, Fortune Brands Shares or H&S Shares,
and such transfer shall be made in accordance with Section 414(1) of the Code.
Liabilities under any qualified domestic

 

7



--------------------------------------------------------------------------------

relations orders (as defined in Section 414(p) of the Code) received with
respect to any assets relating to the H&S Hourly RSP shall be transferred to and
assumed by the H&S Hourly RSP at the time such plan is transferred. H&S shall
assume and thereafter be solely responsible for all then existing and future
employer liabilities and administration related to all H&S Hourly RSP
participants and Business Employees under the H&S Hourly RSP, and the Fortune
Brands Parties shall have no liability whatsoever therefor.

(d) Liquidation of Company Stock Funds. Subject to the fiduciary and other
requirements of ERISA, and any other applicable laws, Fortune Brands shall take
such actions as are reasonably necessary to ensure that any liquidation of H&S
Shares held in the Fortune Brands Retirement Savings Plan after the Distribution
Date is orderly and periodic. Subject to the exercise of its fiduciary duties or
other requirements of ERISA and any other applicable laws, as soon as
administratively practicable after the Distribution Date, Fortune Brands shall
permit participants in the Fortune Brands Retirement Savings Plan to transfer
the investment of their plan accounts out of the H&S Share fund maintained under
such plan and shall prohibit participants from transferring the investment of
their plan accounts or electing the investment of new contributions into such
H&S Share fund, but shall not otherwise require the liquidation of any H&S
Shares from the Fortune Brands Retirement Savings Plan until June 30, 2012.
Subject to the fiduciary and other requirements of ERISA, and any other
applicable laws, H&S shall take such actions as are reasonably necessary to
ensure that any liquidation of the shares of Fortune Brands Shares held in the
H&S Salaried RSP and the H&S Hourly RSP is orderly and periodic. Subject to the
exercise of its fiduciary duties or other requirements of ERISA and any other
applicable laws, as soon as administratively practicable after the Distribution
Date, H&S shall permit participants in the H&S Salaried RSP and H&S Hourly RSP
to transfer the investment of their plan accounts out of the Fortune Brands
Share fund maintained under such plan and shall prohibit participants from
transferring the investment of their plan accounts or electing the investment of
new contributions into such Fortune Brands Share fund, but shall not otherwise
require the liquidation of any Fortune Brands Shares from the H&S Salaried RSP
or the H&S Hourly RSP until June 30, 2012.

3.02 Defined Benefit Pension Plans.

(a) Transfer of Assets from Master Trust. Following the Distribution Date, the
H&S Parties shall continue to be the plan sponsors of each of the H&S Pension
Plans. Prior to the Distribution Date, (i) the H&S Parties shall establish one
or more trusts to be a source of providing benefits under the H&S Pension Plans
and (ii) Fortune Brands shall cause the assets held in the Fortune Brands Master
Retirement Trust (the “DB Master Trust”) and allocated to the subaccounts for
the H&S Pension Plans to be transferred to the trusts established by the H&S
Parties. Following the date of the transfer contemplated by the immediately
preceding sentence, the Fortune Brands Parties shall have no liability or
obligation with respect to any of the H&S Pension Plans or any participants or
former participants in any H&S Pension Plan with respect to their participation
therein.

(b) Transfer of Benefits From Fortune Brands Pension Plan. As soon as
administratively practicable following the Distribution Date, the Fortune Brands
Parties

 

8



--------------------------------------------------------------------------------

shall cause the Fortune Brands Pension Plan to transfer assets and liabilities
to the Moen Incorporated Pension Plan with regard to benefits earned through the
Distribution Date that relate to Transferred Employees. Such transfer shall
conform to the requirements of Section 414(l) of the Code and Section 4044 of
ERISA. Liabilities under any qualified domestic relations orders (defined in
Section 414(p) of the Code) received with regard to any benefits for Transferred
Employees shall be transferred to and assumed by the Moen Incorporated Pension
Plan as of the pension asset transfer. As of the first business day following
the Distribution Date, the H&S Parties shall assume and thereafter be solely
responsible for all existing and future liabilities, as well as for the
investment performance of assets, relating to such Transferred Employees’
benefits (1) accrued under the Fortune Brands Pension Plan, to the extent that
such assets and liabilities are transferred from the Fortune Brands Pension Plan
to the Moen Incorporated Pension Plan; and (2) future benefits under the Moen
Incorporated Pension Plan.

3.03 Supplemental Nonqualified Deferred Compensation Plan. Following the
Distribution Date, the H&S Parties shall continue to sponsor and maintain each
of the H&S Supplemental Plans. In addition, the H&S Parties shall assume the
obligations of the Fortune Brands Parties under the Fortune Brands Supplemental
Plan with respect to all Transferred Employees that participate in such plan.
The H&S Parties shall be solely responsible for all liabilities and shall fully
perform, pay and discharge all obligations, when such obligations become due, to
the Business Employees under the H&S Supplemental Plans and to the Transferred
Employees under the Fortune Brands Supplemental Plan.

3.04 Non-U.S. Retirement Plans. Following the Distribution Date, the H&S Parties
shall cause the applicable non-U.S. H&S Subsidiaries to continue to maintain in
full force and effect retirement plans as were sponsored and maintained by such
H&S Subsidiaries immediately prior to the Distribution Date. Following the
Distribution Date, the Fortune Brands Parties shall have no liability or
obligation with respect to any of such plans or any participants or former
participants in any of such plans with respect to their participation therein.

ARTICLE IV

WELFARE PLANS

4.01 Continuation of H&S Welfare Plans. Following the Distribution Date, the H&S
Parties shall continue to be the plan sponsors of the H&S Welfare Plans.
Following the Distribution Date, the Fortune Brands Parties shall have no
liability or obligation with respect to such H&S Welfare Plans or any
participants or former participants in such plans with respect to their
participation therein.

4.02 Coverage of Transferred Employees. As of the Distribution Date, each
Transferred Employee shall become eligible to participate in the H&S Welfare
Plans established by H&S prior to the Distribution Date for their participation,
subject to the terms of such plans. To the extent applicable to any H&S Welfare
Plans in which Transferred Employees become eligible as of the Distribution Date
that provide benefits similar to the benefits that had been provided to such
employees under a Fortune Brands Welfare Plan immediately prior to such date,
H&S shall cause the H&S Welfare Plans to recognize all coverage and contribution
elections made by the Transferred Employees under the Fortune Brands Welfare
Plans in effect for the

 

9



--------------------------------------------------------------------------------

period immediately prior to the Distribution Date and shall apply such elections
under the H&S Welfare Plans for the remainder of the period or periods for which
such elections are by their terms applicable, in each case to the extent
practicable. All beneficiary designations made by Transferred Employees under
the Fortune Brands Welfare Plans shall, to the extent applicable, be transferred
to, and be in full force and effect under, the H&S Welfare Plans until such
beneficiary designations are replaced or revoked by the Transferred Employee who
made the beneficiary designation.

4.03 Welfare Plan Liabilities.

(1) H&S Liabilities. Except as provided in clause (2) of this Section 4.03, the
H&S Parties and the H&S Welfare Plans, as applicable, shall retain and be
responsible for all claims for welfare benefits (and for any Liabilities arising
as a result of such claims) incurred with respect to any Business Employee on or
after the Distribution Date under the H&S Welfare Plans, and none of the Fortune
Brands Parties or the Fortune Brands Welfare Plans shall assume or retain any
such Liabilities.

(2) Fortune Brands Liabilities. Fortune Brands and the Fortune Brands Welfare
Plans shall continue to be responsible for all claims for welfare benefits (and
for any Liabilities arising as a result of such claims) incurred by any
Transferred Employee prior to the Distribution Date, whether such claims have
been paid or remain unpaid as of such date, and neither H&S nor the H&S Welfare
Plans shall assume or retain any such Liabilities.

(3) Claims Incurred. Claims for health benefits shall be considered to be
incurred prior to the Distribution Date if the services related to such claims
were provided prior to the Distribution Date. Claims for all other welfare
benefits shall be considered to be incurred prior to the Distribution Date if
the date of loss occurred prior to the Distribution Date.

4.04 COBRA and HIPAA Liabilities. From and after the Distribution Date, the H&S
Parties and the H&S Welfare Plans shall be responsible for the continuation
coverage requirements under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and the portability requirements under the Health Insurance
Portability and Accountability Act of 1996 with respect to all Business
Employees (including Transferred Employees) and their qualified beneficiaries.

4.05 Flexible Spending Accounts. Effective as of the Distribution Date, H&S
shall assume the flexible spending account plan maintained by Fortune Brands for
the benefit of Transferred Employees (the “Fortune Brands FSA”), and shall
continue the elections of Transferred Employees thereunder. Effective as of the
Distribution Date, each employee of a Fortune Brands Party other than the
Transferred Employees who as of the Distribution Date is a participant in the
Fortune Brands FSA (a “Fortune FSA Participant”) shall participate in the
flexible spending account plan maintained by Jim Beam Brands Co. (the “Beam
FSA”). Effective as of the Distribution Date, the Beam FSA shall credit or debit
the applicable account of each such Fortune FSA Participant under the Beam FSA
with an amount equal to the balance of his or her account under the Fortune
Brands FSA as of the Distribution Date, and shall continue

 

10



--------------------------------------------------------------------------------

his or her elections thereunder. If the claims made against a Transferred
Employee’s Fortune Brands FSA account prior to the Distribution Date exceed the
amounts credited to such account at the Distribution Date, H&S shall reimburse
Fortune Brands for the amount of such difference. If the amounts credited to a
Transferred Employee’s Fortune Brands FSA account at the Distribution Date
exceed the claims made against such account prior to the Distribution Date,
Fortune Brands shall reimburse H&S for the amount of such difference.

4.06 Stop Loss Adjustment. Pursuant to the self-funded stop-loss arrangement
maintained as of the Distribution Date among the Fortune Brands Parties and the
H&S Parties, not later than 60 days after the Distribution Date, Fortune Brands
and H&S shall determine the health claims arising prior to the Distribution Date
the allocation of such claims among the Fortune Brands Parties and the H&S
Parties, and true up payments shall be made among such parties in accordance
with such stop-loss arrangement as though the plan year ended on the
Distribution Date. Each of the Fortune Brands Parties and the H&S Parties shall
be responsible separately for the stop-loss coverage of claims arising under
their respective group health plans on and after the Distribution Date.

ARTICLE V

NON-ERISA BENEFIT ARRANGEMENTS

5.01 H&S Non-ERISA Benefit Arrangements. Following the Distribution Date, the
H&S Parties shall continue to be the plan sponsor of each Non-ERISA Benefit
Arrangement maintained for the benefit of the Business Employees. Following the
Distribution Date, the Fortune Brands Parties shall have no liability or
obligation with respect to such arrangements or any participants or former
participants in such arrangements with respect to their participation therein.

5.02 2011 Annual Bonuses. On or before March 15, 2012, the H&S Parties shall pay
to each Transferred Employee a cash bonus payment equal to the full annual bonus
amount earned by such Transferred Employee for 2011 pursuant to the terms of the
applicable Fortune Brands annual incentive plan; provided that the Transferred
Employee’s service with and compensation from the H&S Parties shall be taken
into account for purposes of determining the amount of such bonus and the
Transferred Employee’s eligibility for such bonus. Prior to the date of such
payment, the Fortune Brands Parties shall (i) provide to H&S documentation
detailing the amount of the bonus payable to each Transferred Employee and
(ii) pay to the H&S Parties, in the manner reasonably designated by H&S, an
amount equal to the fraction of such bonus representing the portion of 2011
during which such Transferred Employee was employed by a Fortune Brands Party.

5.03 Success Bonuses. If and when amounts become payable to Transferred
Employees under the success bonus agreements in effect between Fortune Brands
and Transferred Employees, the Fortune Brands Parties shall forward to H&S the
amounts necessary to satisfy Fortune Brands’ obligations to Transferred
Employees under the success bonus agreements. H&S shall pay the success bonuses
to the appropriate Transferred Employees through regular payroll, and all
applicable withholdings from such payments shall be taken as required by law.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

EQUITY COMPENSATION PLANS

6.01 Stock Options.

(a) Unvested Options Held by H&S Employees. Except as otherwise specifically
provided in Section 6.01(c), Fortune Brands and H&S shall take any and all
action as shall be necessary or appropriate, including approval of the
provisions of this Section 6.01(a) by the H&S Board of Directors and the Fortune
Brands CSOC, so that each unvested Fortune Brands Option held at the close of
business on the Distribution Date by any H&S Employee (or any transferee
thereof) shall be, pursuant to the terms of the applicable Fortune Brands LTIP
and the applicable H&S equity compensation plan (the “H&S LTIP”) and this
Agreement, replaced with a substitute option to purchase H&S Shares granted
under the H&S LTIP (a “Substitute H&S Option”), pursuant to which:

(i) the Intrinsic Value of each Substitute H&S Option immediately after the
Distribution shall be equal to the Intrinsic Value of the corresponding Fortune
Brands Option immediately prior to the Distribution;

(ii) the ratio of the per share exercise price of each Substitute H&S Option to
the H&S Post-Distribution Stock Price shall not exceed the ratio of the per
share exercise price of the corresponding Fortune Brands Option to the Fortune
Brands Pre-Distribution Stock Price; and

(iii) the Substitute H&S Option shall become exercisable and terminate based on
the holder’s service with the H&S Parties.

Each Substitute H&S Option shall have the same terms and conditions as the
corresponding Fortune Brands Option, except as provided herein. It is intended
that the adjustment and substitution set forth herein shall satisfy the
requirements of Section 424 of the Code and avoid treatment as nonqualified
deferred compensation subject to Section 409A of the Code.

(b) Unvested Options Held by Persons Other Than H&S Employees and Departing
Employees. Except as otherwise specifically provided in Section 6.01(c), Fortune
Brands shall take any and all action as shall be necessary or appropriate,
including approval of the provisions of this Section 6.01(b) by the Fortune
Brands CSOC and the Nominating Committee so that each unvested Fortune Brands
Option held at the close of business on the Distribution Date by any person who
is not an H&S Employee (or any transferee of such person) shall be replaced
pursuant to the terms of the Fortune Brands LTIPs and this Agreement with an
adjusted Fortune Brands Option (“Adjusted Fortune Brands Options”), pursuant to
which:

(i) the Intrinsic Value of each Adjusted Fortune Brands Option immediately after
the Distribution shall be equal to the Intrinsic Value of the corresponding
Fortune Brands Option immediately prior to the Distribution; and

 

12



--------------------------------------------------------------------------------

(ii) the ratio of the per share exercise price of each Adjusted Fortune Brands
Option to the Fortune Brands Post-Distribution Stock Price shall not exceed the
ratio of the per share exercise price of the corresponding Fortune Brands Option
to the Fortune Brands Pre-Distribution Stock Price.

Each Adjusted Fortune Brands Option shall have the same terms and conditions as
the corresponding Fortune Brands Option, except as provided herein. It is
intended that the adjustment set forth herein shall satisfy the requirements of
Section 424 of the Code and avoid treatment as nonqualified deferred
compensation subject to Section 409A of the Code.

(c) Vested Options and Options Held by Departing Employees. Fortune Brands and
H&S shall take any and all action as shall be necessary or appropriate,
including approval of the provisions of this Section 6.01(c) by the Fortune
Brands CSOC, the Nominating Committee and the H&S Board of Directors, so that
(i) each unvested Fortune Brands Stock Option held at the close of business on
the Distribution Date by a Departing Employee (or any transferee thereof) shall
become fully vested as of the date of such Departing Employee’s termination of
employment and (ii) as of the Distribution Date, all vested Fortune Brands Stock
Options and all Fortune Brands Stock Options described in clause (i) of this
Section 6.01(c) outstanding at the close of business on the Distribution Date
shall be, pursuant to the terms of the applicable Fortune Brands LTIP, the
applicable H&S LTIP and this Agreement, replaced with one substitute H&S option
granted under the H&S LTIP (a “Split H&S Option”) and one adjusted Fortune
Brands Option (a “Split Fortune Brands Option”), pursuant to which:

(i) the aggregate Intrinsic Value of the Split H&S Option and Split Fortune
Brands Option immediately after the Distribution shall be equal to the Intrinsic
Value of the corresponding Fortune Brands Option immediately prior to the
Distribution;

(ii) neither the ratio of the per share exercise price of the Split H&S Option
to the H&S Post-Distribution Stock Price nor the ratio of the per share exercise
price of the Split Fortune Brands Option to the Fortune Brands Post-Distribution
Stock Price shall exceed the ratio of the per share exercise price of the
corresponding Fortune Brands Option to the Fortune Brands Pre-Distribution Stock
Price; and

(iii) each Split H&S Option and Split Fortune Brands Option shall be exercisable
and terminate based on the holder’s employment with the Fortune Brands Party or
H&S Party with which such holder is employed after the Distribution Date.

Each Split H&S Option and Split Fortune Brands Option shall have the same terms
and conditions as the corresponding Fortune Brands Option, except as provided
herein. It is intended that the adjustment set forth herein shall satisfy the
requirements of Section 424 of the Code and avoid treatment as nonqualified
deferred compensation subject to Section 409A of the Code.

6.02 Restricted Stock Units.

(a) RSUs Held by H&S Employees. Except as otherwise specifically provided in
Section 6.02(c), Fortune Brands and H&S shall take any and all action as

 

13



--------------------------------------------------------------------------------

shall be necessary or appropriate, including approval of the provisions of this
Section 6.02(a) by the H&S Board of Directors and the Fortune Brands CSOC
pursuant to the terms of the applicable Fortune Brands LTIP, the applicable H&S
LTIP and this Agreement, so that each Fortune Brands RSU held at the close of
business on the Distribution Date by any H&S Employee shall be replaced with a
substitute H&S restricted stock unit award granted under the H&S LTIP
(“Substitute H&S RSU Award”). The number of H&S restricted stock units subject
to the Substitute H&S RSU Award will be equal to the number of Fortune Brands
restricted stock units subject to the Fortune Brands RSU Award held by the
participant at the close of business on the Distribution Date multiplied by a
fraction, the numerator of which is the Fortune Brands Pre-Distribution Stock
Price, and the denominator of which is the H&S Post-Distribution Stock Price.
Each Substitute H&S RSU Award shall vest and be payable based on the holder’s
employment with the H&S Parties. Each Substitute H&S RSU Award shall have the
same terms and conditions as the corresponding Fortune Brands RSU Award, except
as provided herein.

(b) RSUs Held by Persons Other Than H&S Employees and Departing Employees.
Except as otherwise specifically provided in Section 6.02(c), Fortune Brands
shall take any and all action as shall be necessary or appropriate, including
approval of the provisions of this Section 6.02(b) by the Fortune Brands CSOC
pursuant to the terms of the applicable Fortune Brands LTIP and this Agreement,
so that each Fortune Brands RSU Award held at the close of business on the
Distribution Date by any person who is not an H&S Employee shall be adjusted
(“Adjusted Fortune Brands RSU Award”). The number of Fortune Brands restricted
stock units subject to the Adjusted Fortune Brands RSU Award will be equal to
the number of Fortune Brands restricted stock units subject to the Fortunate
Brands RSU Award held by the holder at the close of business on the Distribution
Date multiplied by a fraction, the numerator of which is the Fortune Brands
Pre-Distribution Stock Price, and the denominator of which is the Fortune Brands
Post-Distribution Stock Price. Each Adjusted Fortune Brands RSU Award shall have
the same terms and conditions as the corresponding Fortune Brands RSU Award,
except as provided herein.

(c) RSUs Held by Departing Employees. Fortune Brands and H&S shall take any and
all action as shall be necessary or appropriate, including approval of the
provisions of this Section 6.02(c) by the Fortune Brands CSOC and the H&S Board
of Directors pursuant to the terms of the applicable Fortune Brands LTIP, the
applicable H&S LTIP and this Agreement, so that each Fortune Brands RSU Award
held at the close of business on the Distribution Date by any Departing Employee
shall be replaced with one adjusted Fortune Brands restricted stock unit award
(“Split Fortune Brands RSU Award”) and one substitute H&S restricted stock unit
award (“Split H&S RSU Award”), in each case, as set forth in this Section 6.02.
The number of Fortune Brands restricted stock units subject to the Split Fortune
Brands RSU Award and the number of H&S restricted stock units subject to the
Split H&S RSU Award will each be equal to the number of Fortune Brands RSUs held
by the holder as of the close of business on the Distribution Date. Each Split
Fortune Brands RSU Award and each Split H&S RSU Award shall have the same terms
and conditions as the corresponding Fortune Brands RSU Award, except as provided
herein.

 

14



--------------------------------------------------------------------------------

6.03 Performance Share Awards.

(a) Performance Share Awards Held by H&S Employees. Except as otherwise
specifically provided in Section 6.03(c), Fortune Brands and H&S shall take any
and all action as shall be necessary or appropriate, including approval of the
provisions of this Section 6.03(a) by the H&S Board of Directors pursuant to the
terms of the applicable H&S LTIP and this Agreement, so that each Fortune Brands
performance share award held at the close of business on the Distribution Date
by any H&S Employee will be replaced with a Substitute H&S RSU Award granted
under the H&S LTIP. For purposes of determining the number of H&S restricted
stock units subject to the Substitute H&S RSU Award, the number of
pre-Distribution Fortune Brands RSUs that are considered earned with respect to
such performance share award shall be the sum of (i) plus (ii), where (i) is the
total number of Fortune Brands performance shares which would have been granted
to the participant for the full performance period, determined using actual
performance results as of the Distribution Date, multiplied by a fraction, the
numerator of which is the number of days elapsed between the first day of the
applicable performance period and the Distribution Date, and the denominator of
which is the total number of days in the applicable performance period; and
(ii) is the number of Fortune Brands performance shares which would have been
granted to the participant for the full Performance Period, assuming “target”
performance throughout the Performance Period, multiplied by a fraction, the
numerator of which is the number of days between the Distribution Date and the
end of the applicable performance period, and the denominator of which is the
total number of days in the applicable performance period. The number of
pre-Distribution Fortune Brands RSUs that are deemed to have been earned shall
then be converted into Substitute H&S RSU Awards in accordance with
Section 6.02(a). Each Substitute H&S RSU Award shall vest on the last day of the
performance period to which it relates based on the holder’s service with the
H&S Parties, and shall have the same terms and conditions as the corresponding
Fortune Brands performance share award, except as provided herein.

(b) Performance Share Awards Held by Persons Other Than H&S Employees and
Departing Employees. Except as otherwise specifically provided in
Section 6.03(c), Fortune Brands shall take any and all action as shall be
necessary or appropriate, including approval of the provisions of this
Section 6.03(b) by the Fortune Brands CSOC pursuant to the terms of the
applicable Fortune Brands LTIP and this Agreement, so that each Fortune Brands
performance share award held at the close of business on the Distribution Date
by any person who is not an H&S Employee or a Departing Employee will be
replaced with an Adjusted Fortune Brands RSU Award granted under the applicable
Fortune Brands LTIP. For purposes of determining the number of Fortune Brands
restricted stock units subject to the Adjusted Fortune Brands RSU Award, the
number of pre-Distribution Fortune Brands RSUs that are considered earned with
respect to such performance share award shall be the sum of (i) plus (ii), where
(i) is the total number of Fortune Brands performance shares which would have
been granted to the participant for the full performance period, determined
using actual performance results as of the Distribution Date, multiplied by a
fraction, the numerator of which is the number of days elapsed between the first
day of the applicable performance period and the Distribution Date, and the
denominator of which is the total number of days in the applicable performance
period; and (ii) is the number of Fortune Brands

 

15



--------------------------------------------------------------------------------

performance shares which would have been granted to the participant for the full
Performance Period, assuming “target” performance throughout the Performance
Period, multiplied by a fraction, the numerator of which is the number of days
between the Distribution Date and the end of the applicable performance period,
and the denominator of which is the total number of days in the applicable
performance period. The number of pre-Distribution Fortune Brands RSUs that are
deemed to have been earned shall then be converted into an Adjusted Fortune
Brands RSU Award in accordance with Section 6.02(b). Each Adjusted Fortune
Brands RSU Award shall vest on the last day of the performance period to which
it relates and shall have the same terms and conditions as the corresponding
Fortune Brands performance share award, except as provided herein.

(c) Performance Share Awards Held by Departing Employees. Fortune Brands shall
take any and all action as shall be necessary or appropriate, including approval
of the provisions of this Section 6.03(c) by the Fortune Brands CSOC and the H&S
Board of Directors pursuant to the terms of the applicable Fortune Brands LTIP,
the applicable H&S LTIP and this Agreement, so that each Fortune Brands
performance share award held at the close of business on the Distribution Date
by any Departing Employee will be replaced with a Split Fortune Brands RSU Award
and a Split H&S RSU Award. For purposes of determining the number of restricted
stock units subject to the Split Fortune Brands RSU Award and the Split H&S RSU
Award, the number of pre-Distribution Fortune Brands RSUs that are considered
earned with respect to such performance share award shall be the sum of (i) plus
(ii), where (i) is the total number of Fortune Brands performance shares which
would have been granted to the participant for the full performance period,
determined using actual performance results as of the Distribution Date,
multiplied by a fraction, the numerator of which is the number of days elapsed
between the first day of the applicable performance period and the Distribution
Date, and the denominator of which is the total number of days in the applicable
performance period; and (ii) is the number of Fortune Brands performance shares
which would have been granted to the participant for the full Performance
Period, assuming “target” performance throughout the Performance Period,
multiplied by a fraction, the numerator of which is the number of days between
the Distribution Date and the end of the applicable performance period, and the
denominator of which is the total number of days in the applicable performance
period. The number of pre-Distribution Fortune Brands RSUs that are deemed to
have been earned shall then be converted into a Split Fortune Brands RSU Award
and a Split H&S RSU Award in accordance with Section 6.02(c). Each Split Fortune
Brands RSU Award and Split H&S RSU Award shall vest on the last day of the
performance period to which it relates and shall have the same terms and
conditions as the corresponding Fortune Brands performance share award, except
as provided herein.

6.04 Deferred Shares Held by Directors. Fortune Brands and H&S shall take any
and all action as shall be necessary or appropriate, including approval of the
provisions of this Section 6.04 by the Nominating Committee and the H&S Board of
Directors pursuant to the terms of the applicable Fortune Brands LTIP, the
applicable H&S LTIP and this Agreement, so that each Fortune Brands deferred
share held at the close of business on the Distribution Date by a non-employee
director of Fortune Brands shall be replaced with one adjusted Fortune Brands
deferred share (“Split Fortune Brands Deferred Share”) and one substitute H&S
deferred share (“Split H&S Deferred Share”), in each case, as set forth in this
Section 6.04. The number of Split

 

16



--------------------------------------------------------------------------------

Fortune Brands Deferred Shares and the number of Split H&S Deferred Shares will
each be equal to the number of Fortune Brands deferred shares held by the holder
as of the close of business on the Distribution Date. Each Split Fortune Brands
Deferred Share and each Split H&S Deferred Share shall have the same terms and
conditions as the corresponding Fortune Brands deferred share, except as
provided herein.

6.05 Approval and Terms of Equity Awards. By approval of the H&S Board of
Directors, the Fortune Brands CSOC and the Nominating Committee pursuant to
Sections 6.01, 6.02, 6.03 and 6.04, H&S, as issuer of substitute and replacement
awards provided hereunder, and Fortune Brands, as sole shareholder of H&S, shall
adopt and approve, respectively, the issuance of the substitute and replacement
options and awards provided for herein. Except as set forth above, the terms of
the Fortune Brands LTIPs and of the outstanding equity compensation awards held
by participants under the Fortune Brands LTIPs and the substitute H&S equity
awards shall be subject to the terms of such plans and applicable award
agreements, except that references in such outstanding substitute and
replacement H&S awards to “Board” and “Committee” shall mean the Board, CSOC or
any other designated committee of H&S (as applicable) and references to the
“Company” shall mean H&S. Notwithstanding the foregoing, substitute awards made
under the H&S LTIP pursuant to H&S’s obligations under this Agreement shall take
into account all employment and service with both Fortune Brands and H&S, and
their respective Subsidiaries and Affiliates, for purposes of determining when
such awards vest and terminate. Neither H&S nor Fortune Brands shall change the
administrator or recordkeeper of the H&S LTIP or Fortune Brands LTIPs,
respectively, without the prior written consent of the other party, such consent
not to be unreasonably withheld, conditioned or delayed.

6.06 No Change in Control. The Distribution will not constitute a “change in
control” for purposes of Fortune Brands equity awards that are outstanding as of
the Distribution Date.

ARTICLE VII

COMPENSATION MATTERS

AND GENERAL BENEFIT MATTERS

7.01 Cessation of Participation in Fortune Brands Plans and Non-ERISA Benefit
Arrangements. Except as otherwise provided in this Agreement or as required by
the terms of any Fortune Brands Plan or Fortune Brands Non-ERISA Benefit
Arrangement, or by applicable law, Fortune Brands and H&S shall take any and all
action as shall be necessary or appropriate so that participation in Fortune
Brands Plans and Fortune Brands Non-ERISA Benefit Arrangements by all Business
Employees shall terminate as of the close of business on the Distribution Date
and the H&S Parties shall cease to be participating employers under the terms of
such Fortune Brands Plans and Fortune Brands Non-ERISA Benefit Arrangements as
of such time.

7.02 Assumption of Certain Employee Related Obligations. Except as otherwise
provided in this Agreement, effective as of the close of business on the
Distribution Date, H&S shall assume, and no Fortune Brands Party shall have any
further liability for, the following agreements, obligations and liabilities,
and H&S shall indemnify, defend and hold harmless each of the Fortune Brands
Indemnified Parties from and against any and all Expenses or Losses incurred or
suffered by one or more of the Fortune Brands Indemnified Parties in connection
with, relating to, arising out of or due to, directly or indirectly, any of the
following:

 

17



--------------------------------------------------------------------------------

(a) all agreements entered into between any Fortune Brands Party and any
independent contractor providing services to the extent they are related to the
Transferred Business;

(b) all collective bargaining agreements, collective agreements, trade union
agreements or works council agreements entered into between any Fortune Brands
Party and any union, works council or other body to the extent they are related
to the Business Employees;

(c) all wages, salary, incentive compensation, commissions and bonuses payable
to Business Employees on or after the Distribution Date, without regard to when
such wages, salary, incentive compensation, commissions or bonuses are or may
have been earned;

(d) all moving expenses and obligations related to relocation, repatriation,
transfers or similar items incurred by or owed to any Business Employee;

(e) all immigration-related, visa, work application or similar rights,
obligations and liabilities to the extent they are related to any Business
Employees; and

(f) all liabilities and obligations whatsoever of the Transferred Business with
respect to claims made by or with respect to Business Employees, or any other to
the extent their employment duties related to the Transferred Business, relating
to any employee benefit plan, program or policy not otherwise retained or
assumed by Fortune Brands pursuant to this Agreement, including such liabilities
relating to actions or omissions of or by the H&S Parties or any officer,
director, employee or agent thereof prior to the Distribution Date.

7.03 Restrictive Covenants in Employment and Other Agreements. To the extent
permitted under applicable law, following the Distribution, the H&S Parties
shall be considered to be successors to the Fortune Brands Parties for purposes
of all agreements containing restrictive covenants (including confidentiality
and non-competition provisions) between any Fortune Brands Party and any
Business Employee executed prior to the Distribution Date such that each Fortune
Brands Party and each H&S Party shall all enjoy the rights and benefits under
such agreements, with respect to their respective business operations; provided,
however, that (a) in no event shall any Fortune Brands Party be permitted to
enforce the restrictive covenant agreements against any Business Employees in
their capacity as employees of any H&S Party, and (b) in no event shall any H&S
Party be permitted to enforce the restrictive covenant agreements against any
Fortune Brands employees in their capacity as employees of any Fortune Brands
Party.

7.04 Severance. Effective as of the Distribution Date, H&S may establish one or
more severance plans and policies with respect to Business Employees as H&S
deems appropriate in its discretion. Effective as of the Distribution Date, H&S
shall assume, and Fortune Brands shall have no liability or obligation with
respect to the severance benefits provided to Business Employees. Following the
Distribution Date, H&S shall be solely responsible for administering and paying
all benefits under the applicable severance plans, policies or agreements with
Business Employees, including Business Employees whose employment terminated
prior to the Distribution Date for an eligible reason under such policies or in
accordance with such

 

18



--------------------------------------------------------------------------------

agreements, and H&S shall indemnify each of the Fortune Brands Parties for any
amounts payable to Business Employees under such plans, policies and agreements.
It is not intended that any Business Employee will be eligible for termination
or severance payments or benefits from any Fortune Brands Party as a result of
the transfer or change of employment from Fortune Brands to any H&S Party.
Notwithstanding the preceding sentence, in the event that any such termination
or severance payments or benefits become payable on account of such transfer,
change or the refusal of a Business Employee to accept employment with any H&S
Party, H&S shall indemnify each of the Fortune Brands Parties for the amount of
such termination or severance payments or benefits.

7.05 Past Service Credit. With respect to all Business Employees, as of the
Distribution Date, the H&S Parties shall recognize all service recognized under
the comparable Fortune Brands Plans and Fortune Brands Non-ERISA Benefit
Arrangements for purposes of determining eligibility, participation, vesting and
calculation of benefits under comparable plans and programs maintained by the
H&S Parties, provided that there shall be no duplication of benefits for
Business Employees under such H&S Party plans and programs. Fortune Brands will
provide to H&S copies of any records available to Fortune Brands to document
such service, plan participation and membership and cooperate with H&S to
resolve any discrepancies or obtain any missing data for purposes of determining
benefit eligibility, participation, vesting and calculation of benefits with
respect to the Business Employees. With respect to retaining, destroying,
transferring, sharing, copying and permitting access to all such information,
Fortune Brands and H&S shall each comply with all applicable laws, regulations
and internal policies and each party shall indemnify and hold harmless the other
party from and against any and all liability, claims, actions and damages that
arise from a failure (by the indemnifying party) to so comply with all
applicable laws, regulations and internal policies applicable to such
information.

7.06 Accrued Vacation Days Off. Effective as of the Distribution Date, the H&S
Parties shall recognize and assume all liability for all vacation, holiday, sick
leave, flex days and personal days off, including banked vacation, accrued by
Business Employees as of the Distribution Date, and the H&S Parties shall credit
each Business Employee with such days off accrual.

7.07 Leaves of Absence. The H&S Parties shall continue to apply all leave of
absence policies as in effect immediately prior to the Distribution to inactive
Business Employees who are on an approved leave of absence as of the
Distribution Date. Leaves of absence taken by Business Employees prior to the
Distribution Date shall be deemed to have been taken as employees of H&S.

7.08 Fortune Brands Assets. Except as otherwise set forth herein, Fortune Brands
shall retain all reserves, bank accounts, trust funds or other balances
maintained with respect to Fortune Brands’ Non-ERISA Benefit Arrangements.

7.09 Further Cooperation; Personnel Records; Data Sharing. The parties shall
provide each other such records and information as reasonably necessary or
appropriate to carry out their obligations under law, this Agreement, or for the
purposes of administering their respective plans and policies, including without
limitation information relating to the vesting, exercise and employment status
of persons holding equity compensation awards in the common stock of the other
party. Each party shall be responsible for the accuracy of records and
information provided to the other party pursuant to this Section 7.09, and shall
indemnify such

 

19



--------------------------------------------------------------------------------

other party for any losses caused by inaccurate information that it has
provided. Subject to applicable law, all information and records regarding
employment and personnel matters of Business Employees shall be accessed,
retained, held, used, copied and transmitted after the Distribution Date by H&S
in accordance with all laws and policies relating to the collection, storage,
retention, use, transmittal, disclosure and destruction of such records. Access
to such records after the Distribution Date will be provided to Fortune Brands
in accordance with Article XI of the Distribution Agreement. Notwithstanding the
foregoing, Fortune Brands shall retain reasonable access to those records
necessary for Fortune Brands’ continued administration of any plans or programs
on behalf of Business Employees after the Distribution Date, and H&S shall
retain reasonable access to those records necessary for H&S’s administration of
any equity award or other compensation or benefit payable or administered by the
H&S Parties after the Distribution Date, provided that such access shall be
limited to individuals who have a job-related need to access such records.
Fortune Brands shall also retain copies of all confidentiality and non-compete
agreements with any Business Employee in which Fortune Brands has a valid
business interest. With respect to retaining, destroying, transferring, sharing,
copying and permitting access to all such information, Fortune Brands and H&S
shall each comply with all applicable laws, regulations and internal policies,
and each party shall indemnify and hold harmless the other party from and
against any and all liability, claims, actions, and damages that arise from a
failure (by the indemnifying party) to so comply with all applicable laws,
regulations and internal policies applicable to such information.

ARTICLE VIII

GENERAL PROVISIONS

8.01 Employment and Plan Rights. Notwithstanding anything to the contrary in
this Agreement, the Parties expressly acknowledge and agree that (a) this
Agreement is not intended to create an employment-related contract between any
of the Fortune Brands Parties or the H&S Parties, on the one hand, and any
employee or service provider, on the other, nor may any current or former
employee or service provider rely on this Agreement as the basis for any breach
of any employment-related contract claim against any of the Fortune Brands
Parties or H&S Parties, (b) nothing in this Agreement shall be deemed or
construed to require any of the Fortune Brands Parties or H&S Parties to
continue to employ any particular employee or service provider for any period
before or after the Distribution Date, (c) nothing in this Agreement shall be
deemed or construed to limit the right of the Fortune Brands Parties or H&S
Parties to terminate the employment of any employee or service provider at any
time before or after the Distribution Date and (d) nothing in this Agreement
shall be construed as establishing or amending any Pension Plan, Welfare Plan or
Non-ERISA Benefit Arrangement, or any other plan, policy, agreement or
arrangement for the benefit of any employee or any other person.

8.02 Confidentiality. Each Party agrees that any information conveyed or
otherwise received by or on behalf of a Party in conjunction herewith is
confidential and is subject to the terms of the confidentiality provisions set
forth in Section 11.8 of the Distribution Agreement.

8.03 Administrative Complaints/Litigation. Except as otherwise provided in this
Agreement, following the Distribution Date, H&S shall assume, and be solely
liable for, the handling, administration, investigation and defense of actions,
including ERISA, occupational safety and health, employment standards, union
grievances, wrongful dismissal, discrimination or

 

20



--------------------------------------------------------------------------------

human rights and unemployment compensation claims, asserted at any time against
Fortune Brands or H&S by any Business Employee (including any dependent or
beneficiary of any Business Employee), or any other person to the extent such
actions or claims arise out of or relate to employment or the provision of
services (whether as an employee, contractor, consultant or otherwise) to or
with the Transferred Business. Any Losses arising from such actions shall be
deemed Assumed Actions under the Distribution Agreement.

8.04 Reimbursement and Indemnification. The parties hereto agree to reimburse
each other, within 30 days of receipt from the other party of appropriate
verification, for all costs and expenses which each may incur on behalf of the
other as a result of any of the Welfare Plans, Pension Plans and Non-ERISA
Benefit Arrangements and, as contemplated by Section 7.04, any termination or
severance payments or benefits. All liabilities retained, assumed or indemnified
against by H&S pursuant to this Agreement, and all liabilities retained, assumed
or indemnified against by Fortune Brands pursuant to this Agreement, shall in
each case shall be subject to the indemnification procedures set forth in
Article X of the Distribution Agreement.

8.05 Entire Agreement. This Agreement, including any schedules hereto and the
sections of the Distribution Agreement referenced herein, constitutes the entire
agreement between the Parties with respect to the subject matter contained
herein, and supersedes all prior agreements, negotiations, discussions,
understandings, writings and commitments between the Parties with respect to
such subject matter.

8.06 Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Delaware, as
though all acts and omissions related hereto occurred in Delaware.

8.07 Amendment. This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
Fortune Brands and H&S.

8.08 Waiver. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is in writing signed by an
authorized representative of such Party. The failure of any Party to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, or in any way to affect the validity of this Agreement or any
part hereof or the right of any Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

8.09 Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

 

21



--------------------------------------------------------------------------------

8.10 Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original instrument, but all of
which shall be considered one and the same agreement, and shall become binding
when one or more counterparts have been signed by and delivered to each of the
Parties.

8.11 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns; provided,
however, that the rights and obligations of either Party under this Agreement
shall not be assignable by such Party without the prior written consent of the
other Party. The successors and permitted assigns hereunder shall include any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).

8.12 Notices. All notices or other communications under this Agreement shall be
in writing and shall be deemed to be duly given when delivered or mailed in
accordance with the terms of Section 12.11 of the Distribution Agreement.

8.13 Performance. Each Party shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any Affiliate of such Party.

8.14 No Public Announcement. Neither Fortune Brands nor H&S shall, without the
approval of the other, make any press release or other public announcement
concerning the transactions contemplated by this Agreement, except as and to the
extent that either Party shall be so obligated by law or the rules of any
regulatory body, stock exchange or quotation system, in which case the other
Party shall be advised and the Parties shall use commercially reasonable efforts
to cause a mutually agreeable release or announcement to be issued; provided,
however, that the foregoing shall not preclude communications or disclosures
necessary to implement the provisions of this Agreement or to comply with
applicable law, accounting and SEC disclosure obligations or the rules of any
stock exchange.

8.15 Limited Liability. Notwithstanding any other provision of this Agreement,
no individual who is a stockholder, director, employee, officer, agent or
representative of an H&S Party or a Fortune Brands Party, in its capacity as
such, shall have any liability in respect of or relating to the covenants or
obligations of such Party under this Agreement, and, to the fullest extent
legally permissible, each of H&S and Fortune Brands, for itself and its
respective stockholders, directors, employees, officers and Affiliates, waives
and agrees not to seek to assert or enforce any such liability that any such
Person otherwise might have pursuant to applicable law.

8.16 Mutual Drafting. This Agreement shall be deemed to be the joint work
product of Fortune Brands and H&S and any rule of construction that a document
shall be interpreted or construed against a drafter of such document shall not
be applicable.

8.17 Dispute Resolution. The Parties agree that any dispute, controversy or
claim between them with respect to the matters covered hereby shall be governed
by and resolved in accordance with the procedures set forth in Section 12.2 of
the Distribution Agreement.

 

22



--------------------------------------------------------------------------------

8.18 No Third-Party Beneficiaries. No Business Employee or other current or
former employee of the Fortune Brands Parties or H&S Parties (or his/her spouse,
dependent or beneficiary), or any other person not a party to this Agreement,
shall be entitled to assert any claim hereunder. The provisions of this
Agreement are solely for the benefit of the Parties and their respective
Affiliates, successors and permitted assigns and shall not confer upon any third
Person any remedy, claim, liability, reimbursement or other right in excess of
those existing without reference to this Agreement.

8.19 Effect if Distribution Does Not Occur. Notwithstanding anything in this
Agreement to the contrary, if the Distribution Agreement is terminated prior to
the Distribution Date, this Agreement shall be of no further force and effect.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their names by a duly authorized officer as of the date first written above.

FORTUNE BRANDS, INC.

By:

  /s/ Bruce A. Carbonari

Name:

 

Bruce A. Carbonari

Title:

  Chairman of the Board and Chief Executive Officer FORTUNE BRANDS HOME &
SECURITY, INC.

By:

  /s/ Christopher J. Klein

Name:

 

Christopher J. Klein

Title:

 

President and Chief Executive Officer

Employee Matters Agreement